MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 16 2020, 8:45 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Deborah Markisohn                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Marjorie Lawyer-Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jerry Dean Thompson,                                    September 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-33
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Mark D. Stoner,
Appellee-Plaintiff,                                     Judge
                                                        Trial Court Cause No.
                                                        49G06-1902-F3-4788



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020                  Page 1 of 8
                                Case Summary and Issue
[1]   Following a jury trial, Jerry Thompson was convicted of the following:

      kidnapping, a Level 3 felony; unlawful possession of a firearm by a serious

      violent felon, a Level 4 felony; battery resulting in bodily injury to a public

      safety official, a Level 5 felony; possession of cocaine, a Level 6 felony; resisting

      law enforcement, a Level 6 felony; invasion of privacy, a Level 6 felony; and

      invasion of privacy as a Class A misdemeanor, enhanced to a Level 6 felony for

      a prior conviction. The trial court ordered Thompson’s sentences for

      kidnapping, battery on a public safety official, and resisting law enforcement to

      be served consecutively. The sentences on the remaining counts were to be

      served concurrently to his kidnapping sentence. Thompson was sentenced to an

      aggregate of nineteen and one-half years.


[2]   Thompson appeals, presenting the sole issue of whether the trial court abused

      its discretion by ordering Thompson’s sentences for battery resulting in bodily

      injury to a public safety official and resisting law enforcement to be served

      consecutively to each other. Concluding the trial court did not abuse its

      discretion, we affirm.



                            Facts and Procedural History
[3]   Thompson and Ashley Lacey had an on and off relationship for six years. By

      February 2019, however, Lacey had obtained a no contact order against

      Thompson. On February 3, 2019, Officer Corey Shinn of the Indianapolis


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 2 of 8
      Metropolitan Police Department responded to a 911 call regarding a domestic

      disturbance in a Walgreens parking lot on North Meridian Street. When he

      arrived, Lacey told Officer Shinn that Thompson had assaulted her and bit her

      neck. Thompson had left the scene by the time Officer Shinn arrived. Officer

      Shinn took a report and had an evidence technician photograph the injuries on

      Lacey’s neck.


[4]   The following day, while he was patrolling, Officer Shinn saw Thompson near

      31st Street and Rader Street on Indianapolis’ northwest side. Officer Shinn was

      approaching Thompson’s car when Lacey suddenly exited Thompson’s car and

      ran toward Officer Shinn. Lacey told Officer Shinn that Thompson had forced

      her to get into his car, at gunpoint, earlier that morning. Officer Shinn put his

      car in park and opened his door at the same time Thompson pulled his car

      alongside Officer Shinn’s and opened his door as well. Initially, Thompson was

      calm but became agitated when a second officer, Timothy Elliot, arrived.

      Officer Shinn asked Thompson to exit his vehicle, planning to arrest him for

      violating the no contact order. However, instead of exiting his vehicle,

      Thompson grabbed the steering wheel and began to close the door. To stop

      him, Officer Shinn climbed into the car, getting on top of Thompson.

      Thompson began reaching around the car at which point Officer Shinn saw a

      handgun, so he called out to alert Officer Elliot.


[5]   Thompson grabbed the gun but was unable to pull it up. Officer Shinn had

      Thompson’s arm pinned and Thompson began headbutting Officer Shinn in the

      face. Officer Elliot tased Thompson and the officers were able to pull

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 3 of 8
      Thompson out of the car. As Thompson struggled, he grabbed Officer Elliot’s

      taser and attempted to use it on Officer Shinn. The officers managed to get the

      taser away from Thompson and handcuffed him after additional officers

      arrived. According to Lacey, Thompson had been using crack cocaine that day

      which made him “very hostile, very angry towards people.” Transcript of

      Evidence, Volume III at 5.


[6]   The State charged Thompson with twelve counts, including kidnapping,

      criminal confinement, unlawful possession of a firearm by a serious violent

      felon, two counts of battery resulting in bodily injury to a public safety official,

      possession of cocaine, two counts of resisting law enforcement, two counts of

      invasion of privacy, and two counts of battery. Before trial, the trial court

      dismissed one count of battery and one count of battery resulting in bodily

      injury to a public safety official on the State’s motion. At trial, the jury found

      Thompson not guilty of criminal confinement and battery, but guilty of the

      remaining eight counts.


[7]   At the sentencing hearing, the trial court found as mitigating circumstances

      Thompson’s medical issues and disability, family history, mental issues, and

      participation in jail programs. Conversely, the trial court found Thompson’s

      criminal history to be an aggravating circumstance, noting that Thompson had

      thirty-nine arrests, five misdemeanor convictions, and eighteen felony

      convictions prior to these charges. Thompson also had multiple probation

      violations and multiple disciplinary actions while incarcerated, including

      several assaults.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 4 of 8
[8]    The trial court sentenced Thompson to an aggregate of nineteen and one-half

       years with the battery to a public safety officer and resisting law enforcement

       sentences to be served consecutively to the kidnapping sentence and the

       remainder of sentences to be served concurrently. Thompson now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[9]    Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

       N.E.2d 482, 490 (Ind. 2007), clarified on other grounds on reh’g, 875 N.E.2d 218

       (Ind. 2007). An abuse of discretion occurs if the decision is clearly against the

       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.


                                  II. Consecutive Sentences
[10]   Thompson challenges his sentence, contending that the trial court erred when it

       imposed consecutive terms of imprisonment for Thompson’s convictions of

       battery resulting in bodily injury to a public safety official and resisting law

       enforcement. The trial court has discretion to sentence a defendant to

       consecutive or concurrent terms of imprisonment. Smith v. State, 889 N.E.2d

       261, 262 (Ind. 2008); Ind. Code § 35-50-1-2(c). When making this

       determination, the trial court may consider aggravating and mitigating

       circumstances. Ind. Code § 35-50-1-2(c)(1)-(2). Only one valid aggravating


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 5 of 8
       circumstance is necessary to impose a consecutive sentence. Owens v. State, 916

       N.E.2d 913, 917 (Ind. Ct. App. 2009). The trial court must provide a rationale

       for the imposition of a consecutive sentence. McBride v. State, 992 N.E.2d 912,

       919 (Ind. Ct. App. 2013).


[11]   Thompson argues that because the acts constituting battery and resisting law

       enforcement occurred during one single continuous incident, the trial court

       abused its discretion in not ordering these sentences to be served concurrently.

       Thompson contends that courts have “looked to the ‘episodic nature of the

       crimes committed’ to evaluate whether sentences should be run consecutively

       or concurrently.” Brief of Appellant at 13 (quoting Kocielko v. State, 943 N.E.2d

       1282, 1283 (Ind. Ct. App. 2011), trans denied). He further claims that this “single

       incident analysis,” which has been embraced in other contexts, is applicable

       here. Id. (citing Beno v. State, 581 N.E.2d 922, 924 (Ind. 1991)). Thompson

       analogizes this case to Beno, stating that in both cases, “there were multiple,

       overlapping acts which occurred within a very short time [and] were so

       intertwined that to recount one crime, reference must be made to the other.” Id.

       at 14.


[12]   In Beno, the defendant was convicted of two counts of dealing in cocaine and

       one count of maintaining a common nuisance after two controlled drug

       purchases four days apart. The trial court sentenced the defendant to the

       maximum sentence for each offense and ordered that the sentences be served

       consecutively. Our supreme court held that because “the crimes committed

       were nearly identical State-sponsored buys, consecutive sentences were

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 6 of 8
       inappropriate.” Beno, 581 N.E.2d at 924. Beno has primarily been applied to

       drug cases. See Hendrickson v. State, 690 N.E.2d 765, 767 (Ind. Ct. App. 1998)

       (stating the purpose of the holding in Beno is “prohibiting consecutive sentences

       when the police entice additional drug buys”). Further, Beno involved two

       virtually identical non-violent crimes and is distinguishable from this case. See

       Beno, 581 N.E.2d at 924 (stating that if the defendant “had sold drugs to

       different persons, or if he had provided a different type of drug during each buy,

       the consecutive sentences imposed might seem more appropriate”).

       Thompson’s convictions arose out of a single episode of criminal conduct;

       however, they are separate offenses committed against two different officers.


[13]   Although Beno has traditionally been applied to drug cases, Thompson

       contends that it has been “embraced in other contexts.” Br. of Appellant at 13.

       Specifically, Thompson points to Kocielko. The court in Kocielko applied a

       “single incident analysis” in a sexual misconduct case. However, the court in

       Kocielko “gave consideration to the episodic nature of multiple violent crimes

       when committed against a single victim in a single confrontation.” 943 N.E.2d

       at 1283 (opinion on reh’g) (citing Bowling v. State, 560 N.E.2d 658 (Ind. 1990)).

       Because Thompson’s offenses were committed against two different officers,

       this case is also distinguishable from Kocielko.


[14]   Consecutive sentences are appropriate in some circumstances in order to

       “vindicate the fact that there were separate harms and separate acts against

       more than one person.” Serino v. State, 798 N.E.2d 852, 857 (Ind. 2003). Such is

       the case here, where Thompson was convicted of battery on Officer Shinn and
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 7 of 8
       resisting law enforcement for his actions against Officer Elliott. To order a

       consecutive sentence, “the trial court must find at least one aggravating

       circumstance[.]” Hoeppner v. State, 918 N.E.2d 695, 699 (Ind. Ct. App. 2009). At

       Thompson’s sentencing hearing, the trial court stated the “aggravating

       circumstances clearly are his criminal history,” noting that Thompson has had a

       total of thirty-nine arrests, five misdemeanor convictions, and eighteen felony

       convictions as an adult. Tr., Vol. III at 164. One valid aggravator alone is

       enough to enhance a sentence or to impose it consecutive to another. Gleason v.

       State, 965 N.E.2d 702, 712 (Ind. Ct. App. 2012).


[15]   Thompson does not challenge his criminal history as an aggravating

       circumstance. Thompson’s criminal history is sufficient to justify the imposition

       of consecutive sentences pursuant to Indiana Code section 35-50-1-2(c).



                                               Conclusion
[16]   The trial court did not abuse its discretion when ordering Thompson’s

       convictions for battery resulting in bodily injury to a public safety official and

       resisting law enforcement be served consecutively. Accordingly, we affirm his

       sentence.


[17]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-33 | September 16, 2020   Page 8 of 8